FREEDMAN, P. J.
Upon a careful examination of the whole case, it appears that the evidence given at the trial upon the issues raised by the pleadings required the submission to the jury of the questions whether the agreement to pay was made by the defendants, as claimed by the plaintiff, whether there was a consideration for it moving to the defendant, and whether, if there was such a consideration, it was so beneficial to the defendant that it made defendant’s agreement an original and independent undertaking, as distinguished from a collateral one, and that these questions were submitted to the jury under a full and well-considered charge, which carefully guarded all the right of the defendant, within the doctrine of White v. Rintoul, 108 N. Y. 222, 15 N. E. 318. The record discloses no reversible error. The judgment and order should be affirmed, with costs. All concur.